Citation Nr: 1736383	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-37 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for lumbar spondylosis and paravertebral muscle spasm (lower back condition).

3.  Entitlement to service connection for bilateral leg condition.  


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel






INTRODUCTION

The Veteran had active military service in the U.S. Army from November 1956 to September 1958.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

All Claims

A remand is warranted for all claims on appeal for further development.

In the Veteran's July 2010 VA Form 21-526, Veterans Application for Compensation and/or Pension, he indicated that he had received treatment from 2009 to 2010 at the San Juan, Puerto Rico VA Medical Center (VAMC) for his back, legs, and hearing disabilities.  In a March 2012 VA examination, it was noted that the Veteran had been diagnosed with lumbar spondylosis and lumbar paravertebral muscular spasm in January 2004.  Further, in a December 2011 VA audiological examination, the VA examiner noted that there was evidence in VA's computerized patient record software (CPRS) of the Veteran having audiological care in May 2010 for the first time.  However, there are no VA treatment records available for review in the record.  

Notably, the September 2014 statement of the case (SOC) indicates that prior to the issuance of that document, the RO reviewed, but did not print VA treatment records from August 9, 2000 to March 14, 2002.  The Board does not have access to the electronic database for VA treatment records and, as such, it has no recourse but to remand the case so that the Veteran's additional VA treatment records may be obtained and associated with the record.

Bilateral Hearing Loss

In December 2011, the Veteran was afforded a VA examination for hearing loss.  The VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner explained there was no evidence or complaints of hearing loss while in active service or after release from active service.  There was also no evidence of any audiological treatment or care for hearing loss while in active service or after release from active service.  However, the Veteran's private physician, Dr. O.V., stated in a medical opinion letter submitted in July 2010 that the Veteran, while in service, was exposed to high frequency heavy weapon noises as an assistant gunner of a mortar; therefore, it was more probable than not the cause of the Veteran's hearing loss.  Dr. O.V. opined that it was more probable than not that the Veteran's hearing loss was service-connected secondary to his service duties.  

The December 2011 VA examination failed to address Dr. O.V.'s assertion that the Veteran was exposed to high frequency heavy weapon noises, which made it more probable than not that the Veteran's hearing loss was related to his in-service activities.  Additionally, the examiner's rationale was improperly based on the absence of treatment records during and after service; an opinion based on the absence of documentation in the record is inadequate if it fails to take into account the Veteran's reports of symptoms and history.  See Dalton v. Peake, 21 Vet. App. 23 (2007).  Significantly, in this case, the Veteran's service treatment records are unavailable for review.  See August 2011 Formal Finding on the Unavailability of Service Treatment Records from United States Army; see also Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) (where records in the custody of VA have been lost, VA has a well-established "heightened" duty to assist in the development of the claim).  As VA is obligated to provide an adequate examination once it undertakes the effort to provide one, a remand is warranted to provide the Veteran a new VA examination for his hearing to further develop the nature and etiology of his claim.  

Back 

In March 2012, the Veteran was afforded a VA examination for his lower back conditions.  The VA examiner opined that the Veteran's lumbar spondylosis and lumbar paravertebral muscular spasm was less likely than not related to his military service.  The examiner based his opinion, in part, on a VA electronic progress note, dated September 2000, which documented that the Veteran had sustained a fall at work injuring his lower back in 1988.  The examiner explained that the Veteran worked as a mechanic after service, which was physically demanding on the lower back, and that the Veteran had stated he received treatment and was awarded a 10 percent disability in the claim he made for workers compensation.  Therefore, it was more likely than not that the Veteran's back condition was due to a fall at work for which he was awarded workers compensation.  

Upon review of the record, the Board notes that the September 2000 VA electronic progress note that the VA examiner referred to is not of record.  A copy of that progress note should be obtained for association with the record.  Finally, remand is also warranted to obtain the Veteran's workers compensation records and any medical records from the identified sources from which the Veteran received treatment for his fall at work.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran to identify the providers of any VA treatment or private treatment that he has received related to his back injury that occurred at work in 1988, and to provide any releases necessary for VA to secure such records of treatment.  Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran, to specifically include those records associated with a workers compensation claim for the work-related back injury.

2.  Obtain VA treatment records from August 2000 to present from the VAMC in San Juan, Puerto Rico.  Such records should specifically include a copy of the audiological care the Veteran received in December 2011 as well as copy of the September 2000 progress note referenced by the March 2012 VA examiner.  

3.  If any of the above records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e) (2016).  

4.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's bilateral hearing loss.  The record and copy of this remand must be made available and reviewed by the examiner in conjunction with the examination report.  All necessary tests should be performed.  The VA examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's bilateral hearing loss was caused by or related to his in-service activities.

In forming his or her opinion, the VA examiner should take into account the Veteran's exposure to high frequency heavy weapon noises while in service.  The VA examiner must also consider and discuss the private medical opinion provided by Dr. O.V.  

If any requested opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.

The VA examiner is advised that the Veteran's service treatment records are missing.  Therefore, the VA examiner should not rely solely on the lack of medical documentation during service as rationale for any opinion provided.

4.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the issues on appeal.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





